Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
IN RE:  PHELPS DODGE MAGNET WIRE     )                           No. 08-05-00112-CV
COMPANY,                                                        ) 
)AN ORIGINAL PROCEEDING
                                    Relator.                            )
)IN MANDAMUS
)

OPINION ON PETITION FOR WRIT OF MANDAMUS

            Relator, Phelps Dodge Magnet Wire Company, seeks a writ of mandamus against the
Honorable Javier Alvarez, Judge of the County Court at Law No. 3 of El Paso County.  Mandamus
will lie only to correct a clear abuse of discretion.  Walker v. Packer, 827 S.W.2d 833, 840 (Tex.
1992)(orig. proceeding).  Moreover, there must be no other adequate remedy at law.  Id.  Based on
the record before us, we are unable to conclude that Respondent clearly abused his discretion by
denying the motion to arbitrate.  Accordingly, we deny mandamus relief.  See Tex.R.App.P. 52.8(a).

June 2, 2005                                                                
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.